Title: To Benjamin Franklin from Edward Bancroft, [October 1778 or after]
From: Bancroft, Edward
To: Franklin, Benjamin


Dear Sir
Monday Evening. [October, 1778 or after]
I have a few Lines from Mr. Deane dated Philadelphia 6th. Septr. 1778 and refering to Packets which he had just Sealed; I suppose they must have come under Cover to you, and beg you will in that Case send them by the Bearer. I am with the utmost respect and Devotion Dear Sir Yours
Edwd. Bancroft
 
Addressed: A Monsieur / Monsr. Franklin / Passy
Notation: Edw. Bancroft
